                         United States District Court
                                   for the
                         Southern District of Florida

Lincoln Jumoke Dixon, Petitioner,     )
                                      )
v.
                                      ) Civil Action No. 20-20605-Civ-Scola
Attorney General of the United        )
States and others, Respondents.       )

     Order Adopting Magistrate Judge’s Report And Recommendation
       This case was referred to United States Magistrate Judge Lisette M. Reid,
consistent with Administrative Order 2019-2 of this Court, for a ruling on all
pre-trial, nondispositive matters and for a report and recommendation on any
dispositive matters. On March 9, 2020, Judge Reid issued a report,
recommending that the Court dismiss Petitioner Lincoln Jumoke Dixon’s 28
U.S.C. § 2241 federal habeas corpus petition. (Report of Mag. J., ECF No. 13.)
Dixon has not filed objections to the report and the time to do so has passed.
       The Court has considered Judge Reid’s report, the record, and the
relevant legal authorities. The Court finds Judge Reid’s report and
recommendation cogent and compelling: because Dixon was removed from the
United States and deported to Jamaica, there is no longer a case or controversy
and Dixon’s petition is therefore moot.
       The Court thus affirms and adopts Judge Reid’s report and
recommendation (ECF No. 13). Dixon’s petition is thus dismissed as moot.
The Clerk is directed to close this case. Any pending motions are denied as
moot.
       Done and ordered, at Miami, Florida, on March 31, 2020.

                                           _______________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
